         Case
          Case1:17-cr-00061-LAP
               1:17-cr-00061-LAP Document
                                  Document258-1 Filed03/25/21
                                           259 Filed  03/24/21 Page
                                                                Page11ofof33



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
____________________________________

UNITED STATES OF AMERICA
                                                             Amended Order of Restitution
               v.

GARY TANNER and                                              Docket No. S1 17 Cr. 61 (LAP)
ANDREW DAVENPORT,

                          Defendants.
__________________________________

        Upon the application of the United States of America, by its attorney, Audrey Strauss,

United States Attorney for the Southern District of New York, Richard Cooper, Assistant United

States Attorney, of counsel; the presentence report; the Defendants’ conviction on Counts One

through Four of the above Indictment; and all other proceedings in this case, it is hereby

ORDERED that:


        1.     Amount of Restitution

        Gary Tanner and Andrew Davenport, the Defendants, shall pay restitution in the total

amount of $3,885,683.35, pursuant to 18 U.S.C. §§ 3663 and 3663A, to Bausch Health Companies,

Inc. (f/k/a Valeant Pharmaceuticals Inc.), the victim of the offenses charged in Counts One through

Four. Restitution is joint and several for Defendants Gary Tanner and Andrew Davenport.

        2.     Schedule of Payments

        Pursuant to 18 U.S.C. § 3664(f)(2), in consideration of the financial resources and other

assets of the Defendants, including whether any of these assets are jointly controlled; projected

earnings and other income of the Defendants; and any financial obligations of the Defendants;

including obligations to dependents, the Defendants shall pay restitution in the manner and

according to the schedule that follows:


2020.01.09
        Case
         Case1:17-cr-00061-LAP
              1:17-cr-00061-LAP Document
                                 Document258-1 Filed03/25/21
                                          259 Filed  03/24/21 Page
                                                               Page22ofof33



       The Defendants shall make monthly installment payments of not less than 10 percent of

the Defendants’ gross monthly income.

       3.      Payment Instructions

       The Defendants shall make restitution payments by certified check, bank check, money

order, wire transfer, credit card or cash. Checks and money orders shall be made payable to the

“SDNY Clerk of the Court” and mailed or hand-delivered to: United States Courthouse, 500 Pearl

Street, New York, New York 10007 - Attention: Cashier, as required by 18 U.S.C. § 3611. The

Defendants shall write their names and the docket number of this case on each check or money

order. Credit card payments must be made in person at the Clerk’s Office. Any cash payments

shall be hand delivered to the Clerk’s Office using exact change, and shall not be mailed. For

payments by wire, the Defendants shall contact the Clerk’s Office for wiring instructions.

       4.      Additional Provisions

       The Defendants shall notify, within 30 days, the Clerk of Court, the United States Probation

Office (during any period of probation or supervised release), and the United States Attorney’s

Office, 86 Chambers Street, 3rd Floor, New York, New York 10007 (Attn: Financial Litigation

Unit) of (1) any change of the Defendants’ name, residence, or mailing address or (2) any material

change in the Defendants’ financial resources that affects the Defendants’ ability to pay restitution

in accordance with 18 U.S.C. § 3664(k). If the Defendants disclose, or the Government otherwise

learns of, additional assets not known to the Government at the time of the execution of this order,

the Government may seek a Court order modifying the payment schedule consistent with the

discovery of new or additional assets.

       5.      Restitution Liability

       The Defendants’ liability to pay restitution shall terminate on the date that is the later of 20

years from the entry of judgment or 20 years after the Defendants’ release from imprisonment, as

                                                  2
         Case
          Case1:17-cr-00061-LAP
               1:17-cr-00061-LAP Document
                                  Document258-1 Filed03/25/21
                                           259 Filed  03/24/21 Page
                                                                Page33ofof33



provided in 18 U.S.C. § 3613(b). Subject to the time limitations in the preceding sentence, in the

event of the death of the Defendants, the Defendants’ estate will be held responsible for any unpaid

balance of the restitution amount, and any lien filed pursuant to 18 U.S.C. § 3613(c) shall continue

until the estate receives a written release of that liability.


        SO ORDERED:

        ___________________________________
        _______
        __   ____
                ____
                  _ ______
                        ____
                           ____
                           __ ____
                              __ _ ____
                                     ____
                                     __ __________
                                        __                           March 25, 2021
                                                                     _____________
        HONORABLE LORETTA A        A. PRESKA                         DATE
        UNITED STATES SENIOR DISTRICT JUDGE




                                                    3
